DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 10-16, and 18-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest prior art, Griffith Cruz et al. in view of Murat or Takagi et al., Matsumoto et al., Shih et al., and Coll et al., teaches a chamber body, a gas distributor, a pump, a workpiece support, and an intra-chamber electrode assembly comprising an insulating frame and a filament.  However, the prior art neither teaches nor is there motivation for wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber body and that laterally surrounds a volume between the ceiling and the second portion of the filament, wherein the downwardly projecting sidewall is composed of a dielectric material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716   

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716